Citation Nr: 0513828	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03 36-115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder, and if the claim is reopened, whether service 
connection is warranted.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1991.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

This case came to the Board of Veterans' Appeals (Board) from 
a March 2003 RO decision which found, in pertinent part, that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder.  The veteran filed a notice of disagreement with 
this decision in April 2003, and the RO issued statement of 
the case (SOC) in October 2003.  In December 2003, the 
veteran timely perfected his appeal of this issue.

In reviewing the claims folder, the Board concludes that a 
second issue is also currently under the Board's 
jurisdiction.  Specifically, in December 1991, the RO issued 
a decision which, in pertinent part, denied service 
connection for a low back disorder.  The veteran filed a 
notice of disagreement with this decision in January 1992, 
and the RO issued an SOC in February 1992.  In March 1992, 
the veteran timely perfected his appeal of this issue.

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1992 decision, the RO denied 
service connection for residuals of a right knee injury.  
Evidence received since the September 1992 RO decision 
includes some evidence which is not cumulative or redundant, 
and which raises a reasonable possibility of substantiating 
the claim.  

2.  The veteran's inservice treatment for right knee pain was 
acute and transitory.  

3.  The veteran's current right knee disorder, diagnosed as 
right knee strain, began many years after service and was not 
caused by any incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's September 1992 decision, and the claim for service 
connection for a right knee disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

Initially, the Board notes that a September 1992 RO decision 
denied service connection for a right knee disorder.  Notice 
of this decision was sent to the veteran that same month, and 
he did not timely file a notice of disagreement thereafter.  
Thus, the September 1992 RO decision is final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted.  If the claim is thus reopened, 
they will be reviewed based on all the evidence of record.  
38 U.S.C.A. §§ 5108, 7104, 7105; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant case.  66 Fed. Reg. 45620 
(2001).  

After reviewing the October 2003 SOC, it appears the RO found 
new and material evidence to reopen the veteran's claim for 
service connection for a right knee disorder.  Based upon its 
own review of the underlying claim, the Board agrees with 
this determination. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Specifically, 
evidence received since the RO's September 1992 decision 
includes medical evidence of a current right knee disorder, 
diagnosed as right knee strain.  Thus, the Board finds 
veteran's claim to be reopen, and shall proceed to consider, 
on a de novo basis, the merits of the reopened claim for 
service connection for a right knee disorder. 38 U.S.C.A. 
§§ 5108, 7104, 7105; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the U.S. Court of Appeals for Veterans 
Claims (Court) in Sutton v. Brown, 9 Vet. App. 553 (1996).  
In Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384 (1993), the Board 
must determine if the veteran has been given both adequate 
notice of the need to submit evidence or argument and to 
address that question at a hearing, and whether, if such 
notice has not been provided, the veteran has been prejudiced 
thereby.  Bernard, 4 Vet. App. at 393.  

In this case, the veteran has been provided with pertinent 
laws and regulations regarding service connection, the issue 
before the Board at this time.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  The veteran's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  Thus, 
the Board finds that the veteran would not be prejudiced by 
the adjudication of his claim at this time.  It appears the 
RO found new and material evidence to reopen the veteran's 
claim for service connection for a right knee disorder.  
Thus, there is no rational basis to remand this issue to the 
RO.  Accordingly, there is no basis for an additional delay 
in the adjudication of this case and the Board will proceed 
with the adjudication of the claim of entitlement to service 
connection on a de novo basis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran contends that service connection is warranted for 
a right knee disability.  The veteran served on active duty 
in the Army from April 1983 to September 1991.  The veteran's 
enlistment examination, performed in February 1983, noted 
essentially normal findings throughout.  A treatment report, 
dated in January 1982, noted complaints of right knee pain 
following a parachute jump the previous night.  The report 
noted a diagnosis of lateral collateral ligament strain.  No 
follow-up treatment was indicated.  

In April 1984, the veteran sought treatment for lower leg 
pain following a night parachute jump.  Physical examination 
revealed the left leg to be swollen and tender proximal to 
the knee.  The report noted an assessment of soft tissue 
injury.  

In April 1991, the veteran sought treatment for complaints of 
right knee pain after hitting the floor during a basketball 
game the previous day.  Physical examination revealed some 
swelling and laxity in the right knee.  The report concluded 
with a diagnosis of right knee pain.  A follow-up treatment 
report, dated in April 1991, noted that the knee was feeling 
better.  Physical examination of the right knee revealed 
minimal edema and a full range of motion.  No additional 
treatment for a right knee condition was indicated.  A 
physical examination report, dated in May 1991, noted that 
his lower extremities were normal.  A report of medical 
history, completed in June 1991, denied a history of a trick 
or locked knee.
 
As a whole, the Board must find that the service medical 
records provide evidence against this claim.  While the 
records indicate an injury, they do not indicate a chronic 
disorder regarding the knee.

A post service VA physical examination, performed in May 
1992, noted the veteran's inservice history of a right knee 
injury during a jump training procedure.  The examination 
report stated that these "injuries have not hampered him in 
any way since."  The medical opinion clearly provides 
evidence against this claim.            

In May 2002, the veteran filed a claim seeking to reopen his 
claim for service connection for a right knee disorder.  In 
support of his claim, medical treatment records, dated from 
1998 to 2004, were obtained from the VA Medical Center in 
Decatur, Georgia, and Kaiser Permanente in Duluth, Georgia.

A physical examination report, dated in October 1998, noted 
that the veteran's extremities and joints were normal.  A 
September 2000 treatment report noted the veteran's 
complaints of right knee pain after a desk collapsed on his 
right knee the day before.  Physical examination of the right 
knee revealed swelling and a full range of motion.  X-ray 
examination of the right knee was negative.  Importantly, no 
pre-injury disorder was indicated. 

A treatment report, dated in October 2001, noted the 
veteran's history of a forklift injury to his left ankle 
occurring four months earlier.  The report also noted that 
the veteran's right knee condition had worsened since that 
injury.

A treatment report, dated in May 2002, noted the veteran's 
three to four year history of his right knee giving way (many 
years after service, which ended in September 1991) with pain 
in the lateral joint line, and intermittent effusion.  The 
report concluded with an assessment of arthralgia, rule out 
torn lateral meniscus.  

In November 2002, the veteran underwent a VA (QTC) medical 
examination.  The report of this examination noted the 
veteran's narrative history of an injury to his right knee in 
1983 while stationed in Fort Lewis, Texas.  

Physical examination of the right knee revealed a range of 
motion consisting of extension to 0 degrees, and flexion to 
140 degrees, with pain at the extremes.  McMurray's test was 
slightly positive, and Drawer's test was moderately positive 
on the right.  There was slight swelling noted in the medial 
aspect of the right knee.  Pain and instability are the main 
limitation of movement.  There was no evidence of fatigue, 
weakness, lack of endurance or incoordination.  X-ray 
examination of the right knee revealed no evidence of acute 
osseous injury or significant degenerative change.  The 
report concluded with a diagnosis of right knee strain.

Based upon its review of the claims file, the Board concludes 
that there is no evidence of a chronic right knee disorder 
during service.  As noted above, a VA examination, performed 
in May 1992, noted that he was not hampered in any way as a 
result of his inservice right knee injury.  A subsequent 
private physical examination, performed in October 1998, 
noted normal findings concerning the veteran's extremities 
and joints, clearly providing more negative evidence against 
this claim.   

The first documented post service treatment of a right knee 
disorder is dated in September 2000, nine years after the 
veteran's discharge from the service.  At that time, the 
veteran sought treatment after having had a desk collapse 
onto his right knee while at work.

The veteran attributes his current right knee disorder to his 
active duty service.  However, as a layman, the veteran does 
not have competence to provide a medical opinion on diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The weight of the credible evidence establishes that the 
veteran's current right knee disability, diagnosed as right 
knee strain, began many years after service and was not 
caused by any incident of service.  The condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for right knee disorder, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim.  
The RO's letters in September 2002 and January 2004 advised 
the veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertained to his claim.  He was specifically advised 
that it was his responsibility to support his claim with 
appropriate evidence.  The letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the January 2004 VCAA 
notice letter that was provided to the veteran did 
specifically contain the "fourth element" (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession).  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO sent an initial VCAA letter 
in September 2002, prior to the RO's decision in March 2003.  
However, to the effect that appropriate VCAA notice herein 
was accomplished through multiple documents, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004) and 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  The veteran is not currently claiming that VA has 
failed to comply with the notice requirements of the VCAA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

With respect to the VA's duty to assist, the RO has obtain 
all treatment records identified by the veteran  Thus, the 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  The Board 
does not find an etiology examination is warranted in this 
matter.  Specifically, the veteran's inservice treatments for 
a right knee pain reveals this condition to be acute and 
transitory.  A post service VA examination, dated in May 
1992, noted that he was not hampered in any way by his 
inservice right knee injury.  A post service physical 
examination, performed in October 1998, noted that his 
extremities and joints were normal.  The first post showing 
treatment for a right knee disorder is dated in 2000, nine 
years after the veteran's discharge from the service.  That 
treatment report was silent as to any ongoing right knee pain 
resulting from the veteran's military service, and in fact, 
referenced an injury occurring in 2000.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  As 
service and post-service medical records provide no basis to 
grant this claim, the Board finds no basis for a VA 
examination to be obtained.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to his claim herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

The claim for service connection for right knee disorder is 
reopened; to this extent, the appeal is granted.

Service connection for a right knee disorder is denied.


REMAND

As noted above, the veteran has perfected an appeal of the 
RO's December 1991 decision which, in pertinent part, denied 
service connection for a low back disorder.

After reviewing the veteran's claims folder, the Board 
concludes that this issue must be remanded to ensure full and 
complete compliance with the duty-to-assist provisions 
enacted by the Veterans Claims Assistance Act of 2000, 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002).  As this issue has essentially been left 
unadjudicated since 1992, the Board is constrained to remand 
this issue for compliance with the notice provisions 
contained in this new law and to ensure the veteran has had 
full due process of law.

Accordingly, the case is remanded for the following:  

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
with respect to his claim for service 
connection for a low back disorder.  The 
notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to that he has in 
his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  

2.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for his low back 
disorder since his discharge from the 
service in September 1991, and he should 
execute necessary records-release forms.  
The RO should then attempt to obtain 
copies of the related medical records 
which have not previously been obtained.  

3.  The RO should then consider whether a 
VA examination for the spine is required 
in this case pursuant to 38 C.F.R. 
§ 3.159(c)(4)(i).  

4.  Thereafter, the RO should review all 
of the additional evidence that has been 
added to the veteran's claims folder 
since the September 1992 supplemental 
statement of the case.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


